DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (US 2005/0163660)
Regarding claim 1, 10, and 11, Wang teach an apparatus for testing a fluid sample comprising: a sample receiving member having an opening for receiving a fluid sample, wherein the sample receiving member includes at least first and second sample collection chambers (Fig. 5: 21 and 22), and a sample retention member in fluid communication with the first sample collection chamber to retain a portion of the fluid sample (Fig. 5: collection chambers 21 and 22 in fluid communication with passageways 23,24 to channels 26 retains the sample for the adulteration testing station) ; and a test cartridge member in fluid communication with the sample receiving member (testing stations 6), to indicate the presence or absence of at least one analyte in the fluid sample; wherein the test cartridge member comprising a test 
Regarding claim 2, Wang teach the test cartridge comprises at least one test strip located in at least one of the front and back sets of test strip slots. (Para. 0016; Fig. 2 strips 25)
Regarding claim 3, Wang teach the test cartridge member comprises test cartridge chamber and a test cartridge fluid reservoir in fluid communication with the sample receiving member, wherein the test cartridge is inserted into the test cartridge chamber and wherein the at least one test strip is in fluid communication with the test cartridge fluid reservoir. (Para. 0015-0016; Fig. 2 strips 25 in fluid communication with the well 20 by passages 23 and 24)
Regarding claim 6, Wang teach the test cartridge is inserted into the test cartridge member. (Para. 0017: stations 6 and 7 in the vessel wall 31)
Regarding claim 7, Wang teach a plurality of test strips are inserted into the front and back sets of test strip slots and wherein the plurality of test strips are in fluid communication with the test cartridge fluid reservoir. (Fig. 2: test strips 25)
Regarding claim 8, Wang teach the front set of test strip slots comprise at least six test strip slots and wherein the back set of test strip slots comprise at least six test strip slots. (Fig. 5: 6 has at least 6 slots)
Regarding claim 9, Wang teach the test cartridge member comprises a cap to secure the test cartridge.. (Para. 0016-0017: Fig. 5: 5 cap keeps the seal on the cartridge test stations 6 and 7)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2005/0163660) in view of Richard (USP 7,927,560).
Regarding claim 4, Wang teach the test cartridge fluid reservoir but is silent to a v-shaped chamber with a flat bottom.  Richard teach a sample cup with a test strip cartridge having a fluid reservoir (interior of test cup 148) to fluidically communicate with the sample collection specimen cup 140.  The fluid reservoir is v-shaped with a flat bottom (Fig. 6).  It is advantageous to provide a v-shaped with a flat bottom for the reservoir to provide sample to the test strips in a test cartridge to ensure adequate sample to the test strips with minimal overflow possibilities.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the v-shape of Richard to the device of Wang to provide the above advantage of  to ensuring adequate sample to the test strips with minimal overflow possibilities.
Regarding claim 5, Wang/Richard are silent to the specific volume of the v-shaped chamber with a flat bottom forms a volume of less than or equal to four hundred eighty (480) microliters.  It is well known that the average bladder of a patient to provide urine to the sample cups range from 400-600ml.  .
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.  Regarding claims 1, 10, 11, Applicants argue that that the claims require two collection chambers that allows for both testing for the presence or absence of at least one analyte and simultaneously providing a separate compartment that retains a portion in order to provide a level of security to the fluid being tested, both for accuracy and verification purposes.  Applicants further argue that Wang does not teach these features.   This argument is not convincing because the argument is not within the scope of the claims.  The claim requires the first collection chamber is to be in fluid communication with a sample retention member to retain a portion of the fluid sample.  This does not require the particulars of the retained sample needing to provide a level of security to the fluid being tested, both for accuracy and verification purposes.  Furthermore, the chambers 21 and 22 of Wang provide sample to a verification area (Fig. 5, Para. 0016: adulteration testing station 7 )
Applicants further argue that Wang's compartment in the container that holds the disposable liquid does not include first and second collection chambers, nor would it be modified as such. This is not convincing because chambers 21 and 22 are collection chambers as they receive the sample.  Applicants argue they are not  cylindrical specimen-collecting vessel, but the claim does not require a cylindrical shape to the collecting chambers.  


Regarding claims 4-5, the applicant does not provide additional arguments.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/               Primary Examiner, Art Unit 1798